IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

MICHAEL A GALLUZZO,
Petitioner, : Case No. 3:19-CV-171

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

SCOTT SPRINGHETTI,
Director, Tri-County Regional Jail,

Respondent.

 

 

DECISION AND ENTRY

 

 

The Court has reviewed the Report and Recommendations of United States Magistrate
Judge Michael R. Merz (Doc. No. 30), to whom this case was referred pursuant to 28 U.S.C. §
636(b), and noting that no objections have been filed thereto and that the time for filing such
objections under Fed. R. Civ. P. 72(b) expired on March 17, 2020, hereby ADOPTS said Report

and Recommendations.

It is therefore ORDERED that Petitioner’s Motion for Summary Judgment (ECF No.

29) be, and it hereby is, DENIED.

March 47 , 2020.

Lf tase cf “ua
Walter H. Rice
United States District Judge

 
